I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location City National Bank City National Bank City National Bank City National Bank City National Bank 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 TOTAL RECEIPTS 0 0 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 Disbursements 0 0 0 TOTAL Disbursements 0 0 7.Ending Balance 1 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location EastWest Bank EastWest Bank EastWest Bank 1881 W. Main St., 2nd Flr Alhambra, CA 91801 1881 W. Main St., 2nd Flr Alhambra, CA 91801 1881 W. Main St., 2nd Flr Alhambra, CA 91801 845 S. Flower Street, LLC 845 S. Flower Street, LLC Meruelo Chinatown, LLC Total 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 0 3.Beginning Balance 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 A/R - Pre Filing 0 0 0 0 General Sales 0 0 Intercompany Receipts 0 0 TOTAL RECEIPTS 0 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 TOTAL Disbursements 0 7.Ending Balance 2 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Chinatown, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-21622 2/28/2010 845 S. Flower Street, LLC v0000714 AT&T Svc 11/14/09-12/15/09 2/28/2010 845 S. Flower Street, LLC kcs Kajima Construction Services, Inc. Feb10 Wire Out 2/28/2010 845 S. Flower Street, LLC dwp9079 LA Dept of Water & Power Svc 2/13/09-9/3/09 2/28/2010 845 S. Flower Street, LLC dwp2406 LA Dept of Water & Power Svc 12/31/09-2/1/10 2/28/2010 845 S. Flower Street, LLC dwp2406 LA Dept of Water & Power Svc 12/31/09-2/1/10 2/28/2010 845 S. Flower Street, LLC dwp3341 LA Dept of Water & Power Svc Feb10 2/28/2010 845 S. Flower Street, LLC JE 24449 Inter-Company - Inter-Bank Transfer 2/28/2010 845 S. Flower Street, LLC JE 24449 City National Bank 1/10 Loan Payment 3 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: -111.00 ADJUSTED BANK BALANCE -111.00 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: -16.00 ADJUSTED BANK BALANCE -16.00 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: -92.91 ADJUSTED BANK BALANCE -92.91 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 12/03/2009 12/07/2009 01/18/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE 845 S. Flower Street, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Chinatown, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 10/19/2009 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Statement Bal Total: 4 II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS AND OTHER PARTIES TO EXECUTORY CONTRACTS Entity Case No. Creditor, Lessor, Etc. Frequency of Payments (Mo/Qtr) Amount of Payment** Post-Petition payments not made (Number) Total Due** Secured Creditors: Meruelo Maddux - 845 S. Flower Street , LLC Canyon Capital Realty Advisors Monthly 3 Lessor: Executory Contracts / Employment Agreements*: *Currently, no Executory Contracts have been assumed or rejected. **The "amount of payment" may vary due to factors such as the number of days in a month and variable rates; therefore, the "total due" is generally the amount previously accrued plus current month. ***We made adjustments to the accrued interest rate to exclude the default rate. TOTAL DUE: III. TAX LIABILITIES FOR THE REPORTING PERIOD:FEBRUARY 1-28, 2010 Gross Sales Subject to Sales Tax: Total Wages Paid: Total Post-Petition Amounts Owing Amount Delinquent Date Delinquent Amount Due Federal Withholding N/A State Withholding N/A FICA- Employer's Share N/A FICA- Employee's Share N/A Federal Unemployment N/A Sales and Use N/A Real Property N/A Real Property N/A Other: TOTAL: 5 I. D. SUMMARY SCHEDULE OF CASH ENDING BALANCES FOR THE PERIOD:2/10 (Provide a copy of monthly account statements for each of the below) CASE NO. ENTITY ACCOUNT NO. AMOUNT 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession 845 S. Flower Street, LLC Debtor-In-Possession Meruelo Chinatown, LLC Debtor-In-Possession TOTAL Note:We do not have petty cash accounts. 6 IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE *Accounts Payable Accounts Receivable Post-Petition Pre-Petition Post-Petition 30 days or less 31 - 60 days 61 - 90 days 91 - 120 days Over 120 days TOTAL: V. INSURANCE COVERAGE Waived by Ms. Maria Marquez. See Insurance Schedule previously provided Name of Carrier Amount of Coverage Policy Expiration Date Premium Paid Through (Date) General Liability Worker's Compensation Casualty Vehicle Others: VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Quarterly Period Ending (Date) Case # Entity Total Disbursements Quarterly Fees Date Paid Amount Paid Quarterly Fees Still Owing 12/31/2009 Meruelo Chinatown, LLC 01/28/2010 - 09/30/2009 Meruelo Chinatown, LLC 10/22/2009 - 12/31/2009 845 S. Flower Street, LLC 0 09/30/2009 845 S. Flower Street, LLC 0 * Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court.Post-Petition Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report 7 VII. SCHEDULE OF COMPENSATION PAID TO INSIDERS Name of Insider Date of Order Authorizing Compensation *Authorized Gross Compensation Gross Compensation Paid During the Month None VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS Name of Insider Date of Order Authorizing Compensation Description Amount Paid During the Month None * Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month) 8 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession For February 2010 Meruelo Maddux - 845 S. Flower Street, LLC 21621 Meruelo Chinatown, LLC 21622 REVENUE Rental Income - - Management Fees - - Other Income - TOTAL REVENUE - OPERATING EXPENSES Direct Corporate Property Management - - Payroll - Insiders - - Property Administration - Cleaning - - General Building - - Insurance - Repairs and Maintenance - - Real Property Taxes - Security - - Utilities - Depreciation and Amortization - - Stock Compensation - - General and Administrative - Misc Operating Expense TOTAL OPERATING EXPENSES Net Income/(Loss) from Operations NON-OPERATING INCOME Interest Income - Gain on Sale of Asset - - Other TOTAL NON-OPERATING INCOME - NON-OPERATING EXPENSES Interest Expense - - Legal and Professional - - Impairment Loss on Real Estate - - Provision (Benefit) for Income Taxes - - Minority Interests - - TOTAL NON-OPERATING EXPENSES - - NET INCOME/(LOSS) 9 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 Meruelo Maddux - 845 S. Flower Street, LLC 21621 Meruelo Chinatown, LLC 21622 ASSETS Current Assets Unrestricted Cash 59 Restricted Cash - Accounts Receivable - - Notes Receivable - - Prepaid Expenses - Total Current Assets Investment in Real Estate Accumulated Depreciation - - Net Investment in Real Estate Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets - - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable Taxes Payable - Notes Payable Professional Fees - - Secured Debt Other - - Total Post-Petition Liabilities Pre-Petition Liabilities Secured Liabilities - Priority Liabilities Unsecured Liabilities Other Total Pre-Petition Liabilities TOTAL LIABILITIES MINORITY INTEREST - - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 10 Meruelo Maddux Properties, Inc. et. al. February's Report XI. QUESTIONNAIRE No Yes 1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been authorized by the court?If "Yes", explain below: X No Yes 2. Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers, directors, principals, or other insiders without appropriate authorization?If "Yes", explain below: X 3. State what progress was made during the reporting period toward filing a plan of reorganization: During the subject,Meruelo Maddux - 845 S. Flower Street, LLC ("845 S. Flower") together with Meruelo Chinatown, LLC under case no. 1:09-bk-21622-KT ("Chinatown") filed their Joint First Amended Disclosure Statement and Joint First Amended Plan of Reorganization.A hearing on the approval of the amended disclosure statement is set for March 29, 2010. 4. Describe potential future developments which may have a significant impact on the case: In a previous reporting period,Canpartners filed a motion for relief from stay with respect to845 S. Flower's luxury condominium tower (the "Project"). 845 S. Flower contested the motion and disputed that Canpartners is entitled to relief from the automatic stay on any grounds. A continued hearing on the motion took place on January 8, 2010.The Court authorized further briefing and set a further hearing on the motion for February 5, 2010.At that time, the Court set March 12, 2010 for a continued evidentiary hearing on the valuation of the Project.This hearing has now been continued to April 2, 2010. The outcome of this motion may have an impact on the Debtor's plan. In a previous reporting period,Canpartners also filed an adversary proceeding against 845 S. Flowerand Chinatownseeking, among other things, declaratory relief thatCanpartners is not required to release its lien on Chinatown's real property as required under Canpartners' Loan Agreement with 845 S. Flower. 845 S. Flower and Chinatown contest the relief requested in the declaratory relief action and continue to assert that Canpartners is required to release its lien on the Chinatown property once 845 S. Flower obtains an Acceptable Temporary Certificate of Occupancy (as defined in the Loan Agreement). The Debtors also have asserted a counter-claim against Canpartners.The Court set March 12, 2010 for a hearing on cross-motions for summary judgment filed by the parties.That hearing has been continued to April 2, 2010. The outcome of this litigation may have an impact on the case. 5. Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period. None No Yes 6. Did you receive any exempt income this month, which is not set forth in the operating report?If "Yes", please set forth the amounts and sources of the income below. X I, Richard Meruelo, Chief Executive Officer, declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating report and that the information contained herein is true and complete to the best of my knowledge. Date: March 18, 2010 By: /s/ Richard Meruelo Richard Meruelo Principal for Debtor-in-Possession
